Citation Nr: 0929432	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from July 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut

In September 2007, the Board remanded the claim to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development. The case has been returned to the 
Board for further appellate review.

In March 2009, the Veteran raised a claim of service 
connection for osteoarthritis of the big toe joints, 
secondary to his right knee disability.  This issue is 
referred to the RO for appropriate action.



FINDING OF FACT

Objective evidence of an in-service stressor sufficient to 
support a diagnosis of PTSD has not been demonstrated.



CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Complete notice was sent in March 2004, March 2006 and August 
2008 and the claim was readjudicated in a May 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence and afforded the Veteran an examination 
in conjunction with his claim for service connection for 
PTSD.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A.  § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Regarding a claim for service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Regarding the existence of an in-service stressor, in Zarycki 
v. Brown, 6 Vet. App. 91 (1993), the United States Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
Veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).

The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Court, however, has 
recently held that the Board may not rely strictly on combat 
citations or the Veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends that he has PTSD due to an incident that 
occurred while he was performing security guard duty with the 
Air Force.  He reported that two guards were playing "quick 
draw" and one accidentally shot the other one in the back of 
the head.  He stated that he was assigned to guard the gate 
while the situation was investigated.  He reported that he 
saw blood and brain matter all over the place and that one of 
the guards was sobbing on the side.  

The Veteran had active duty service from July 1971 to October 
1973 with the Air Force.  The evidence does not show that the 
Veteran served in Vietnam or that he engaged in combat.  

VA outpatient treatment records showed that the Veteran did 
not meet the full criteria for a diagnosis of PTSD.  On VA 
examination in November 2005, however, the examiner found 
that the Veteran experienced a traumatic event in service (as 
noted above) and endorsed symptoms meeting the full criteria 
for PTSD.  

The Board remanded the case, in part, to afford the Veteran 
the opportunity to provide any further stressor information, 
particularly with regard to the reported shooting incident.  
The Veteran did not provide any additional stressor 
information.

The Veteran underwent further VA examination in April 2009.  
The examiner concluded that the Veteran's symptomatology did 
not meet the criteria for a diagnosis of PTSD.  

As noted previously, where the record, as here, fails to 
establish that the Veteran engaged in combat with the enemy, 
the Veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.

The Board finds that the Veteran has not provided evidence 
sufficient to corroborate his claimed stressor.  He has 
neither alleged that any records were made documenting the 
alleged stressful event, nor provided corroborating evidence 
to verify the occurrence of any such claimed stressor or even 
sufficient details to enable verification.  For example, he 
has not provided any information, such as a date or location 
of the alleged shooting incident or names of the persons 
involved in the shooting.  Indeed, when most recently asked 
to provide specific information, twice the veteran failed to 
respond.  Without such information, any attempt at 
verification would serve no useful purpose and would result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the Veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Because insufficient independent evidence currently exists in 
the record to substantiate the Veteran's specified stressor 
and, without such corroboration, an essential element of a 
PTSD claim remains unsatisfied; the Veteran is therefore 
precluded from a grant of the benefit sought on appeal.  In 
reaching this conclusion, the Board recognizes that evidence 
includes a diagnosis of PTSD; however, the validity of such a 
diagnosis and opinion is dependent on the occurrence of an 
in-service stressor.  In the instant case, the file contains 
no evidence to corroborate the Veteran's stressor.  
Therefore, the diagnosis rendered was based solely on the 
Veteran's own statements.  As such, it lacks probative value.

Based on the foregoing, the evidence of record fails to 
establish a corroborated in-service stressor.  As such, any 
competent evidence attributing the Veteran's current PTSD to 
service is not probative.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


